~
it.'   •
            ••                                                                                                                                                       \(p
           AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Page 1 of I



                                               UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                                                                               (For Offenses-committed On or After November 1, 1987)
                                           v.

                               Carlos Gonzalez-Martinez                                        Case Number: 3:19-mj-21814

                                                                                               Antonio F. Yoon
                                                                                               Defendani's Attorney


           REGISTRATION NO, 74747298

           THE DEFENDANT:
            ~ pleaded guilty to count(s) 1 of Complaint
                                                     -~~-'-~~~~~~~~~~~~~~~~~~~~~~~-


            D was found guilty to count(s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

           Title & Section                   Nature of Offense                                                                   Count Number(s)
           8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                         1

            D The defendant has been found not guilty on count(s)
                                                                                     ------------------~
            D Count(s)                                                                          dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                          ® TIME SERVED                                   D
                                                                                              - - - - days
             12:1 Assessment: $10 WAIVED   12:1 Fine: WAIVED
             12:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            D Court recommends defendant be deported/removed with relative,                                                               charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                          Wednesday, May 1, 2019
                                                                                          Date of Imposition of Sentence


           Received           c_(~_:S-----
                               ---,(--=_---:_')
                          --------!--~
                                                -..                 ~· ·~ N-E.'--· D- -       _JI!
                          DUSM                                      ff"'-'-~                      ORABI!E ROBERT N. BLOCK
                                                                                                ITED STA TES MAGISTRATE JUDGE
                                                                    MAY 0 1 2019
            Clerk's Office Copy                        CLERK,U.S. o;;;TRICT COURT                                                         3:19-mj-21814
                                                     SOUTHEHN DISTWCT OF CALIFORNIA
                                                     BY                             DEPUTY
